NO. 07-04-0234-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



NOVEMBER 15, 2004



______________________________





ALEXANDER PERRY, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 364
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2001-435,807; HON. BRADLEY UNDERWOOD, PRESIDING



_______________________________



Before QUINN, REAVIS, and CAMPBELL, JJ.

Appellant Alexander Perry appeals from a judgment convicting him of possession with intent to deliver a controlled substance.  We affirm.

Appellant’s counsel has moved to withdraw, after filing a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 492 (1967) and representing that she has searched the record and found no arguable grounds for reversal.  The motion and brief illustrate that counsel notified appellant of his right to review the appellate record and file his own brief.  So too did we inform appellant that any 
pro se 
response or brief he cared to file had to be filed by November 4, 2004.  To date, appellant has failed to file either a response or brief or request an extension to do so.

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed two possible grounds for appeal.  They involve 1) whether the trial court erred in denying his motion to dismiss the indictment because he had an agreement with police that the indictment would be dismissed if he assisted the police in other drug investigations, and 2) whether the trial court erred in overruling his motion to exclude the drug evidence because a proper chain of custody was not proven.  However, counsel then proceeded to explain why each argument lacked merit.  

We have also conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  Finding no reversible error, we grant the motion to withdraw and affirm the judgment. 



Brian Quinn 

   Justice



Do not publish.